BURGESS, J.
On the first day of February, 1909, the prosecuting attorney of Buchanan county filed, in the criminal court of said county, an information charging the defendant and four others with burglarizing a freight car belonging to the Chicago, Bock Island and Pacific Bail way Company, a corporation, and stealing therefrom five cases of whiskey, one sack of coffee, and one barrel of sugar, of the total value of one hundred dollars. Defendant requested and was granted a severance, and a jury was duly impaneled and sworn. The trial resulted in his conviction of both the burglary and larceny, the jury assessing his punishment at five years in the penitentiary for burglary, and three years in the penitentiary for the larceny. ' Timely motions for new trial and in arrest of judgment were filed, and overruled. Defendant was sentenced on the verdict, and thereafter appealed to this court.
What purports to be a bill of exceptions, filed in this case, is not properly identified, nor is the same signed by the judge of .the court before whom the case was tried. By reason of these two fatal defects, the evidence in this case cannot be looked into, and no matter of exception can be considered on this appeal.
*654The information is in due form, charging the ofíense in the language of the statute and fully advising the defendant of the accusation against him, and the record otherwise appears to he free from error. The judgment, therefore, is affirmed.
All concur.